Citation Nr: 0736453	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-44 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of 
injuries to the knees. 

2. Entitlement to rating higher than 10 percent for bilateral 
hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1970 to December 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2007, the appeal was remanded to the RO to afford the 
veteran a hearing before a Veterans Law Judge which was 
conducted by the undersigned in October 2007.  A transcript 
of the hearing is of record.  Because the veteran's 
withdrawal of the claim for increase for hearing loss was not 
recorded in the hearing transcript, the Board is preceding 
with appellate review of the claim. 


FINDINGS OF FACT

1. In a decision in September 1994, the Board denied service 
connection for residuals of injuries to the knees. 

2. The additional evidence since the Board decision in 
September 1994 does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
injuries to the knees and does not raise a reasonable 
possibility of substantiating the claim.  

3. The veteran has Level II hearing in the right ear and 
Level IV hearing in the left ear.  



CONCLUSIONS OF LAW

1. The decision in September 1994 by the Board, denying 
service connection for residuals of injuries to the knees, is 
final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007). 

2. The additional evidence received since the Board decision 
in September 1994 is not new and material, and the claim for 
service connection for residuals of injuries to the knees is 
not reopened. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).

3. The schedular criteria for a rating higher than 10 percent 
for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002): 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.




The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October and November 2002 and in March 
2006.  The veteran was notified that new and material was 
needed to reopen the claim of service connection for 
residuals of injuries to the knees, that is, evidence not 
previously considered and evidence that related the 
disabilities of the knees to service.  The notice included 
the type of evidence needed to substantiate the underlying 
claim of service connection, that is, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.

The veteran was also notified of the evidence needed to 
substantiate the claim for increase, that is, evidence of an 
increase in severity.  The veteran was informed that VA would 
obtain service medical records, VA records, and records from 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  He was asked to submit evidence that would include 
evidence in his possession that pertained to the claims. The 
notices included the general provision for the effective date 
of the claims and the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004); of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (notice of the evidence necessary to reopen the claim 
and the evidence necessary to establish the underlying claim 
for the benefit sought); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the veteran was provided 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in June 2006.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The VA has obtained VA records and 
afforded the veteran a VA examination for hearing loss.  As 
there are no additional records to obtain, no further 
assistance to the veteran is required to comply with the duty 
to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen 

The evidence of record at the time of the decision of the 
Board in September 1994 is summarized as follows. 

The service medical records show that in 1972 the veteran was 
seen for the treatment of a left patella injury and 
chondromalacia patella was diagnosed after treatment for 
bilateral knee pain in 1982.  A history of patellofemoral 
syndrome was reported in 1989.  On retirement examination, 
the veteran gave a history of chondromalacia since1982 with 
occasional locking of the knees and leg cramps.  The lower 
extremities were evaluated as normal.  After service, on VA 
orthopedic examination in May1991, the impression was 
arthralgia in the knees following trauma in service by 
history with symptoms of stiffness in flexion of the knee 
joints with an essentially negative examination and 
insufficient findings to make a diagnosis of ligament or 
cartilage damage.  

The evidence associated with the claims folder subsequent to 
the 1994 Board decision includes VA records that show 
occasional treatment for knee arthralgia during the1990s and 
2000s.  X-rays of the knees were essentially normal except 
that a possible small cyst on the left condoyle was noted on 
a November 1995 x-ray. On VA examination in October 2003, the 
impression was bilateral knee pain.  It was noted that X-rays 
of the knees were negative for arthritis.  The examiner 
stated that there was no medical diagnosis on examination 
that can be attributed to the veteran's claim for service 
connection for knee disability.  

Analysis 

The application to reopen the claim was received in September 
2002. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The basis for the previous denial of the claim of service 
connection for residuals of injuries to the knees by the 
Board in 1994 was, essentially, the lack of evidence of a 
post-service disability of the knees. 

The evidence presented since the Board decision in September 
2004 documents occasional post-service knee pain, which had 
been previously established, but the evidence does not 
establish that the veteran has current disabilities of the 
knees as no such disability was identified on VA examination 
in October 2003 as the examiner stated that there was no 
medical diagnosis on examination that can be attributed to 
the veteran's claim of service connection for knee 
disability.  This evidence opposes, rather than supports, the 
claim and does not raise a reasonable possibility of 
substantiating the claim.

The veteran's testimony was cumulative of evidence previously 
considered and cumulative evidence does not meet the 
regulatory definition of new and material evidence under 
38 C.F.R. § 3.156. 

As the additional evidence does not relate to an 
unestablished fact necessary to substantiate the claim, that 
is, evidence of current knee disability related to the knee 
symptoms in service, the claim is not reopened, and the 
benefit-of-the- doubt standard of proof does not apply.  



Increased Rating for Hearing Loss

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria for bilateral hearing loss, the 
basic method of rating bilateral hearing loss is based on 
examination results including speech discrimination testing 
and pure tone audiometry testing at 1000, 2000, 3000, and 
4000 Hertz, with an average pure tone threshold obtained by 
dividing the thresholds by four.  Once these test results 
have been obtained, employing Table VI, a Roman numeral 
designation of auditory acuity level for hearing impairment 
is ascertained based on a combination of the percent of 
speech discrimination and pure tone threshold average.  Once 
a Roman numeral designation of auditory acuity level for each 
ear has been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining 
the Roman numeral designations of auditory acuity level for 
hearing impairment of each ear. 38 C.F.R. § 4.85.

Also an exception pattern of hearing impairment is not shown 
as the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or 30 decibels or less at 1000 Hertz and 70 
decibels at 2000 Hertz to warrant consideration under 38 
C.F.R. § 4.86.  .

On VA audiometric testing in January 2003, pure tone 
thresholds in decibels at the tested frequencies of 1000, 
2000, 3000, and 4000 Hertz, on the right were 45, 30, 60 95, 
respectively, with an average decibel loss of 58, and on the 
left 40, 35, 55, 75, respectively, with an average decibel 
loss of 51. The speech discrimination scores were 96 percent 
in the right ear and 98 percent in the left ear.  

On VA audiometric testing in April 2006, pure tone thresholds 
in decibels at the tested frequencies of 1000, 2000, 3000, 
and 4000 Hertz,  on the right were 40, 30, 60, 85, 
respectively, with an average decibel loss of 56, and on the 
left 35, 35, 55, 75, respectively, with an average decibel 
loss of 50. The speech discrimination scores were 84 percent 
in the right ear and 82 percent in the left ear.  

Since the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000 and 4000 Hertz) is not 55 
decibels or more, or the pure tone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown.  Accordingly the designations of Table VII and not 
Table VIA are for application in this case.

Using the audiometric tests that is most favorable to the 
veteran and applying the criteria outline above, the veteran 
has level II hearing in the right ear and Level IV hearing in 
the left ear.  Entering the appropriate designations for each 
ear into Table VII, the results do meet the criteria for a 
rating higher than 10 percent rating.


ORDER

As new and material evidence has not been presented, the 
claim of service connection for residuals of injuries to the 
knees is not reopened, and the appeal is denied. 

A rating higher than 10 percent for bilateral hearing loss is 
denied.



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


